Case: 4:17-cv-01542-ERW Doc. #: 119 Filed: 09/12/19 Page: 1 of 2 PageID #: 510



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ROSLYN BROWN, et al.,                                  )
                                                       )
               Plaintiffs,                             )
                                                       )
       v.                                              )       Case No. 4:17-CV-1542-ERW
                                                       )
CITY OF PINE LAWN, MISSOURI, et al.,                   )
                                                       )
               Defendants.                             )

                      ORDER APPROVING MINOR’S SETTLEMENT

       This matter is before the Court on Plaintiff Roslyn Brown’s Motion for Approval of

Minor’s Settlement (ECF No. 115). At a hearing on September 12, 2019 before this Court,

Plaintiffs appear personally and by counsel. Defendants appear by counsel. Plaintiff Roslyn

Brown testifies as to the approval of the settlement on her behalf and for R.Z., a minor, for whom

Ms. Brown acts as next friend. Ms. Brown states she has opened an account at an identified

nationally recognized bank under the Uniform Gift of Minors Act for the benefit of R.Z. Ms.

Brown acknowledges funds may be withdrawn from the account only for reasonable educational

expenses of R.Z. Ms. Brown acknowledges her duties as fiduciary for R.Z., and states she

understands the consequences of withdrawing funds from the described account except as herein

permitted. Ms. Brown will not turn control of the funds over the R.Z. until R.Z.’s eighteenth

birthday in approximately six months.

       The Court finds compliance with the Revised Statutes of the State of Missouri. The

Court finds the settlement of the parties is in all respects fair and reasonable, should be and is

approved. Ms. Brown acknowledges receipt of settlement proceeds in open Court and agrees to

all terms of the settlement agreement including releases.
Case: 4:17-cv-01542-ERW Doc. #: 119 Filed: 09/12/19 Page: 2 of 2 PageID #: 511



       The Court finds under Mo. Rev. Stat. § 473.160 no bond is required to be filed by

Plaintiff Roslyn Brown.

       Accordingly,

       IT IS HEREBY ORDERED the proposed and jointly recommended Minor’s Settlement

is APPROVED, and the parties shall comply with its terms in full.

       Dated this 12th day of September, 2019.




                                            ____________________________________
                                            E. RICHARD WEBBER
                                            SENIOR UNITED STATES DISTRICT JUDGE




                                                 2
